Citation Nr: 0122795	
Decision Date: 09/19/01    Archive Date: 09/24/01

DOCKET NO.  00-20 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an increased rating for traumatic arthritis, 
right hip, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Eric S. Leboff, Associate Counsel


INTRODUCTION

The veteran had active service from February 1982 until July 
1986.  This matter comes before the Board of Veterans' 
Appeals (BVA or Board) from a July 1999 rating decision of 
the Department of Veterans Affairs (VA), Regional Office (RO) 
in Nashville, Tennessee, which denied the benefit sought on 
appeal.  The Board notes that the veteran was scheduled to 
appear before the BVA Travel Board at the Nashville RO in 
August 2001, but she failed to report to this hearing.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has   been obtained by the RO.

2.  The veteran's traumatic arthritis, right hip, is 
currently productive of subjective complaints of right hip 
pain which is bothersome while at rest and is further 
aggravated by prolonged activities such as standing and 
walking; objective findings include an antalgic gait favoring 
her right lower extremity, some limited motion, with no 
muscle wasting in either leg.   


CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 30 
percent for traumatic arthritis, right hip, have not been 
met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 1991 & Supp. 
2001); 66 Fed. Reg. 45,630-32 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. §§ 3.102, 3.159); 38 C.F.R. § 3.321, 
Part 4, including § 4.71a, Diagnostic Codes 5010-5255 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran claims entitlement to an increased rating for 
service-connected traumatic arthritis, right hip, currently 
evaluated as 30 percent disabling.  Specifically, the veteran 
asserts that she suffers pain, which is heightened by 
prolonged activities such as standing and walking. 

As a preliminary matter, the Board notes that effective 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5103A 
(West Supp. 2001); 66 Fed. Reg. 45630-32 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. § 3.159).  This law sets 
forth requirements for assisting a claimant in developing the 
facts pertinent to his or her claim.  The Board finds that 
while this law was enacted during the pendency of this 
appeal, and thus, has not been considered by the RO, there is 
no prejudice to the veteran in proceeding with this appeal.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (when the 
Board addresses a matter not addressed by the RO, the Board 
must provide an adequate statement of reasons and bases as to 
why there is no prejudice to the veteran).  

Regarding the VCAA, the Board finds that the veteran was 
provided adequate notice as to the evidence needed to 
substantiate her claim, and the RO has made satisfactory 
efforts to ensure that all relevant evidence has been 
associated with the claims file.  Moreover, the claims file 
appears to contain all service medical records and the 
veteran was afforded a VA examination in June 1999 in 
connection with the present claim.  Additionally, VA 
treatment reports from March 1999 through July 1999 are 
associated with the file.  Further, the evidence of record 
includes private treatment reports dated 1998 and 1999 from 
the West Memphis Orthopaedic Associates, along with an August 
1999 medical examination conducted by the veteran's former 
employer, the United States Postal Service.  Finally, the 
veteran was apprised of the date and time of her hearing 
before a Member of the Board, scheduled for August 2001, and 
her failure to report on this date was not due to any 
deficiencies on the part of VA.  Based on the foregoing, the 
Board finds that all relevant facts have been properly and 
sufficiently developed in this appeal and no further 
development is required to comply with the duty to assist the 
veteran in developing the facts pertinent to her claim.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4 (2000).  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. 
§ 4.3. 

Further, a disability rating may require re-evaluation in 
accordance with changes in a veteran's condition.  It is thus 
essential in determining the level of current impairment that 
the disability is considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1.  Nevertheless, the 
present level of disability is of primary concern.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.40, 4.45, see also DeLuca v. Brown, 8 Vet. App. 
202, 206-07 (1995).  Painful, unstable, or maligned joints, 
due to healed injury, are entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  The 
factors involved in evaluating, and rating, disabilities of 
the joints include weakness; fatigability; incoordination; 
restricted or excess movement of the joint, or pain on 
movement.  38 C.F.R. § 4.45.

A review of the record reveals that in January 1999, the 
veteran requested an increased rating for her traumatic 
arthritis, right hip, which at the time was evaluated as 10 
percent disabling.  By rating decision in July 1999, the RO 
rated the veteran's right hip disability as 30 percent 
disabling.  Despite this increase in evaluation, the veteran 
disagreed with this decision, and initiated this appeal.  
Essentially, the veteran maintains that a 30 percent rating 
does not accurately reflect the level of impairment of her 
traumatic arthritis, right hip.

As stated above, the veteran is presently assigned a 30 
percent rating for traumatic arthritis, right hip, pursuant 
to 38 C.F.R. § 4.71a, Diagnostic Codes 5010-5255.  Diagnostic 
Code 5010 provides that where X-ray findings substantiate 
arthritis due to trauma, the disability is to be rated under 
Diagnostic Code 5003, for degenerative arthritis.  In turn, 
Diagnostic Code 5003 states that degenerative arthritis 
established by X-ray evidence will be rated on the basis of 
limitation of motion of the joint or joints involved, in this 
instance the hip.  Thus, the focus of analysis becomes 
Diagnostic Code 5255, under which a 30 percent rating is 
assigned for malunion of the femur with marked knee or hip 
disability.  The next highest rating of 60 percent is 
assigned for a fracture of the shaft or anatomical neck of 
the femur, with nonunion, or for a fracture of the surgical 
neck of the femur, with false joint.  38 C.F.R. § 4.71a, 
Diagnostic Code 5255.

The medical evidence of record shows that from March through 
July of 1999, the veteran was treated for her right hip 
disability on an outpatient basis at the VA Medical Center in 
Memphis, Tennessee.  Treatment reports show that in March 
1999 the veteran complained of right hip pain, commenting 
that it felt like something was popping during ambulation.  
She stated that the popping feeling may have been coming from 
her knee, but she denied any knee pain.  The veteran noted 
that she was employed as a mail handler for the U.S. Postal 
Service.  At a subsequent treatment in April 1999, the 
examiner noted X-ray findings of severe degenerative 
arthritis and made an assessment of post traumatic 
degenerative arthritis.  It was noted that the veteran walked 
with the assistance of a cane held in her left hand.  A 
treatment report dated July 1999 noted that the veteran had 
dislocated her right hip in 1977, and that as a result of 
this injury she developed post traumatic arthritis of the 
right hip, as well as pain and limited motion.  The veteran 
was advised to avoid heavy lifting, prolonged walking, and 
other similarly strenuous activities.  

The veteran was examined by the VA in June 1999.  At this 
time the veteran presented with complaints of increasing pain 
in her right hip, beginning in December 1998.  The veteran 
reported that she was employed by the U.S. Postal Service, 
and that while she had previously been able to work an eight 
hour day with minimal difficulty, since December 1998 her hip 
had become progressively more tender.  She stated that she 
felt soreness and tenderness in her right groin, which 
intensified over the course of the workday.  She further 
stated that she felt pain at rest as well as during any type 
of activity, including standing.  

Objective clinical findings during the June 1999 VA 
examination revealed that the veteran walked with an antalgic 
gait favoring her right lower extremity.  This antalgic gait 
was more pronounced without the use of a cane in the 
veteran's left hand.  Examination of her right hip showed 
flexion to 105 degrees and full extension to zero degrees.  
The veteran had abduction to 10 degrees and adduction to 15 
degrees.  External rotation was to 40 degrees and internal 
rotation was to 4 degrees.  No muscle wasting was found in 
either leg.  Strength in her quadriceps, hamstrings, ankle 
dorsiflexion and plantar flexion, was 5/5 bilaterally.  The 
veteran was diagnosed with right hip arthritis.  The VA 
physician noted that the arthritis was severe, and that it 
greatly affected the veteran's activity.  It was noted that 
the veteran's range of motion was severely decreased, 
especially with internal rotation and abduction.  

The medical evidence of record also includes an August 1999 
medical examination conducted by the veteran's former 
employer, the U.S. Postal Service.  At this examination, the 
veteran made subjective complaints of pain and stiffness in 
her right hip, which caused her to limp when she stands or 
walks for long periods of time.  She denied any numbness or 
tingling sensation.  The examining physician noted that the 
veteran walked with a slight limp, and further noted that she 
suffered limited range of motion, as well as limited flexion 
and abduction.  The veteran was able to squat and cross her 
legs, but doing so caused pain.  The medical impression was 
that of arthritis, right hip.  It was determined by the 
examiner that, on the basis of the veteran's pain and limited 
motion, she was unfit to perform her tasks as a mail handler 
without modifications in her job to reduce her need to engage 
in prolonged standing, walking, and lifting.  The Board 
observes that on the basis of this medical assessment, the 
veteran was terminated from her position with the U.S. Postal 
Service, effective October, 1999.  

The evidence associated with the file further contains 
private treatment reports, dated December 1998 through 
September 1999 from the West Memphis Orthopaedic Associates 
(WMOA).  Taken chronologically, this private medical evidence 
begins with a letter dated December 1998 from Dr. Alan W. 
Sherman, M.D., of WMOA, to another physician.  In this letter 
Dr. Sherman noted that X-ray evidence showed that the veteran 
was nearly bone on bone, with large portions of extraosseous 
material lateral and posterior to the acetabulum itself.  Dr. 
Sherman further noted that range of motion of the veteran's 
right hip demonstrated a loss of internal rotation, and that 
abduction was limited to 30 degrees.  While he reported 
flexion to 90 degrees, he noted that there was a fixed 
flexion deformity of at least 10 degrees.  In a January 1999 
letter to the veteran's employer, Dr. Sherman again discussed 
the degeneration of the veteran's right hip.  He repeated the 
veteran's subjective complaints of pain caused by lifting and 
walking protracted distances.  He noted that X-ray evidence 
showed significant degeneration, which in his opinion would 
be accelerated if the veteran were to continue with 
consistent heavy lifting, bending and stooping.  As an 
addendum, Dr. Sherman noted that the veteran's condition was 
permanent.  

The remaining documentation from WMOA consists of treatment 
reports.  In a report dated May 1999, the veteran was 
cautioned not to have a procedure done to correct her hip.  
Dr. Sherman noted that, upon examination, the veteran walked 
without the use of a cane and without a limp.  Her walking 
displayed a normal heel-toe pattern, without sway and without 
obvious Trendelenburg lurch.  Dr. Sherman expressed his 
opinion that a corrective procedure was inappropriate as long 
as the veteran was able to walk as well as she did at the 
time of that examination.  At an examination in June 1999, 
the veteran brought in her original X-rays taken by her 
employer.  Dr. Sherman noted that the X-rays showed severe 
degenerative changes at the right hip with overgrowth of bone 
at the ridges of the acetabula.  Upon examination, the 
veteran's range of motion was approximately 20 degrees for 
abduction and over 120 degrees of flexion.  There was no 
internal or external rotation in extension, and adduction was 
to about 10 degrees.   
        
The Board has thoroughly reviewed the evidence of record, and 
finds that the currently assigned 30 percent rating is 
proper, and the preponderance of the evidence is against the 
veteran's claim for a rating in excess of 30 percent at this 
time.  As assignment of the next highest rating of 60 percent 
under Diagnostic Code 5255 is predicated on a finding of a 
fractured femur, either of the shaft or anatomical neck, or 
of the surgical neck with false joint, and as the medical 
evidence associated with the file does not demonstrate any 
such fractures, the veteran is not entitled an increased 
rating on the basis of Diagnostic Code 5255.

Having determined that the veteran does not meet the criteria 
for a rating in excess of 30 percent under Diagnostic Code 
5255, the prospect of an increase in disability evaluation on 
the basis of pain and weakness must now be discussed.  The 
Board notes that while evidence of painful joints statutorily 
entitles the veteran to at least the minimum compensable 
rating under 38 C.F.R. § 4.59, her currently assigned rating 
of 30 percent satisfies this requirement.  Further, for the 
reasons discussed below, the Board finds that the evidence of 
record does not warrant an increase in rating due to pain and 
weakness considerations.  

The Board acknowledges the language of 38 C.F.R. § 4.40, that 
a part that becomes painful on use must be regarded as 
seriously disabled.  The Board additionally acknowledges the 
medical notation in the June 1999 VA examination noting that 
the state of the veteran's right hip disability was severe 
and that it severely affected her activity.  However, the 
file also contains evidence to counter the contention that 
the veteran's pain and weakness sufficiently justifies a 
higher rating.  Such evidence includes the medical findings 
of Dr. Sherman of the WMOA, who stated in a May 1999 
treatment report that the veteran walked without a limp at 
that time, exhibiting a normal heel-toe pattern, without sway 
and without obvious Trendelenburg lurch.  In fact, Dr. 
Sherman strongly advised against a corrective procedure on 
the veteran's hip, since he deemed her walking to be 
satisfactory.  Further, the Board observes that the objective 
findings from the June 1999 VA examination as to range of 
motion show that the veteran had flexion to 105 degrees.  As 
a point of reference, the slightest amount of limitation of 
flexion recognized as compensable under Diagnostic Code 5252 
is a limitation to 45 degrees.  The fact that the veteran's 
flexion more than doubles this range of motion strongly 
suggests that the veteran does not exhibit such a degree of 
restricted movement or weakness such that a higher rating is 
warranted on the basis of painful motion.  In summation, the 
Board finds that the veteran's pain and weakness relating to 
her traumatic arthritis, right hip, has already been 
contemplated in the present 30 percent rating assignment, and 
that such pain and weakness considerations do not warrant a 
higher evaluation.

The Board further finds that there are no other Diagnostic 
Code provisions that would provide a basis for a higher 
evaluation.  In order to achieve a rating in excess of 30 
percent under Diagnostic Code 5252, which contemplates 
limitation of thigh flexion, the clinical evidence would have 
to demonstrate a limitation of flexion to 10 degrees.  As the 
veteran's flexion was found to be 105 degrees at the time of 
the VA examination in June 1999, Diagnostic Code 5252 can not 
serve as a basis for a higher rating.  Moreover, as the 
medical evidence did not include a finding of a flail joint, 
or ankylosis of the hip, Diagnostic Codes 5254 and 5250 are 
inapplicable.  Finally, Diagnostic Codes 5251 and 5253, 
relating to limitation of extension of the thigh and 
impairment of the thigh, respectively, only allow for 
evaluations which are less favorable than the veteran's 
present rating assignment, and therefore do not enable the 
veteran to achieve an increase in her present evaluation.
      
In summation, the evidence associated with the file shows 
that there is no rating available to the veteran that is more 
favorable than her current evaluation at 30 percent disabling 
under Diagnostic Codes 5010-5255.  In reaching this 
determination, the Board has considered the complete history 
of the veteran's traumatic arthritis, right hip, as well as 
the current clinical manifestations of the disability and its 
effects on the veteran's earning capacity.  See 38 C.F.R. §§ 
4.1, 4.2, 4.10, 4.41.  All other pertinent aspects of 38 
C.F.R. Parts 3 and 4 have also been considered.  Should the 
veteran's disability increase in severity, she may be 
entitled to a higher evaluation; however, at present, there 
is no basis for a higher rating.  See 38 C.F.R. § 4.1.  As 
the preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not applicable, and the 
increased rating claim must be denied.  38 U.S.C.A. § 5107(b) 
(West Supp. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Finally, the Board is cognizant of the evidence of record 
which reveals that, on the basis of the veteran's traumatic 
arthritis, right hip, the veteran was deemed unfit to carry 
out her duties as a mail handler and as a result was 
terminated from her employment with the U.S. Postal Service, 
effective October 1999.  The veteran made note of this fact 
in her notice of appeal, dated September 2000, as she stated 
that she "was deemed unemployable."  The Board notes for 
the purposes of clarification that the determination of 
unemployability was limited to her specific position as a 
mail handler with the U.S. Postal Service.  This position 
involved prolonged standing, lifting, bending and stooping, 
activities which the veteran had reported as exacerbating her 
right hip pain.  The Board does not deny the fact that the 
veteran's disability has interfered with her employment.  
However, such interference has been taken into account in the 
assignment of the veteran's present 30 percent rating.  As 
noted at 38 C.F.R. § 4.01, the degrees of disability 
specified are generally considered adequate to compensate for 
considerable loss of working time proportionate to the 
severity of the disability.  Here, the evidence does not show 
that the veteran's traumatic arthritis, right hip, has 
necessitated any frequent periods of hospitalization, or has 
in any other manner presented a disability picture so unusual 
or extraordinary such that application of the regular 
schedular standards is rendered impracticable.  Hence the 
Board is not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) for 
assignment of an extra-schedular evaluation.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).



ORDER

The schedular criteria not having been met, the claim for 
entitlement to a rating in excess of 30 percent for traumatic 
arthritis, right hip, is denied.  



		
	L. H. ESKENAZI
	Acting Member, Board of Veterans' Appeals



 

